Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 1, 1989, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up *456for review the denial, after a hearing (Joy, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
We hold that the search warrant issued in the instant case did not limit the portion of the premises to be searched (see, Maryland v Garrison, 480 US 79; see also, People v Germaine, 87 AD2d 848). Accordingly, the hearing court properly denied suppression of physical evidence. The defendant’s remaining contention is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636), and, in any event, is without merit. Kooper, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.